Exhibit 3.2 C ERTIFICATE OF DESIGNATIONS OF SERIES A JUNIOR PARTICIPATING PREFERRED STOCK, PAR VALUE $0., OF ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. Pursuant to Section151 of the General Corporation Law of the State of Delaware The undersigned DOES HEREBY CERTIFY that the following resolution was duly adopted by the Board of Directors (the “ Board ”) of Rocky Mountain Chocolate Factory, Inc., a Delaware corporation (hereinafter called the “ Corporation ”), with the designations, powers, preferences and relative, participating, optional or other special rights, and the qualifications, limitations or restrictions thereof, having been fixed by the Board pursuant to authority granted to it under Article IV of the Corporation’s Amended and Restated Certificate of Incorporation and in accordance with the provisions of Section151 of the General Corporation Law of the State of Delaware: RESOLVED: That, pursuant to authority conferred upon the Board by the Amended and Restated Certificate of Incorporation of the Corporation, the Board hereby authorizes 50,000 shares of Series A Junior Participating Preferred Stock, par value $0.001 per share, of the Corporation and hereby fixes the designations, powers, preferences and relative, participating, optional or other special rights, and the qualifications, limitations or restrictions thereof, of such shares, in addition to those set forth in the Amended and Restated Certificate of Incorporation of the Corporation, as follows: Section1.
